Road Materials — Bids — Lease-Rental 1. Under the provisions of 69 O.S. 633 [69-633] (1968), a board of county commissioners may not purchase gravel, sand, crushed rock, asphalt, lumber, steel or other road materials ordinarily bought in bulk, where me cost of any one such item or class of materials exceeds fifteen hundred dollars ($1,500.00), without first advertising for competitive bids.  2. The provisions of H.B. 1001, 32nd Oklahoma Legislature, 1st Session (1969), are not applicable to the interest rate to be charged on lease-rental contracts on road machinery or equipment entered into by counties in computing the rate to be paid thereon by said counties.  The Attorney General has had under consideration your request for an opinion wherein you ask the following questions: "1. May a board of county commissioners, without advertising for competitive bids, purchase gravel, sand, crushed rock, asphalt, lumber, steel or other road materials ordinarily bought in bulk where the cost of any one such item or class of materials exceeds $1,500.00, and none of the items mentioned include any of those set forth in 69 O.S. 636 [69-636] (1968)? "2. Are the provisions of House Bill 1001, Session Laws 1969 (the Uniform Consumer Credit Code) applicable to the interest rate to be charged on lease-rental contracts on road machinery or equipment entered into by counties in computing the rate to be paid thereon by said counties?" O.S.L. 1968, ch. 415, Section 636 (69 O.S. 636 [69-636] (1968)) provides in pertinent part: "(c) The respective Boards of County Commissioners shall purchase all 182 highway construction and maintenance equipment and machinery, corrugated metal or concrete pipe culverts from the lists so provided, and may purchase any item thereof contained on a list at a price not greater than the price filed with them and set forth on the respective lists approved and adopted by them. However, all purchases in excess of One Thousand Five Hundred Dollars ($1,500.00) made under the provisions of this Section shall be made upon sealed bids and from the lowest and best bidder." (Emphasis added). Section 69 O.S. 636 [69-636] specifically applies to highway construction and maintenance equipment and machinery, and corrugated metal or concrete pipe culverts. Thus. section 636 does not require a board of county commissioners to advertise for competitive bids on purchases exceeding $1,500.00 of road materials as set out in your first question. However, as pointed out in your letter, O.S.L. 1968. ch. 415, Section 633 (69 O.S. 633 [69-633] (1968)) provides in pertinent part: "(b) . . . The Board shall have authority to purchase, without advertisement, crushed rock, gravel, sand, cement, steel. or other material for such county highway or highway system commonly bought in bulk, provided the total cost of any one such item or any class of material involved in any one purchase is less than Fifteen Hundred Dollars ($1,500.00). The Board shall, for the purposes stated in this paragraph. advertise for bids on any such bulk item to be purchased where the amount involved will exceed Fifteen Hundred Dollars ($1,500.00), . . . ." Thus, it is the opinion of the Attorney General that under the provisions of 69 O.S. 633 [69-633] (1968), a board of county commissioners may not purchase gravel, sand, crushed rock, asphalt, lumber, steel or other road materials ordinarily bought in bulks where the cost of any one such item or class of materials exceeds fifteen hundred dollars ($1,500.00), without first advertising for competitive bids.  In regard to your second question, H.B. I on I, Section 1-202, 32nd Oklahoma Legislature, 1st Session (1969), provides in pertinent part: "This Act does not apply to "(1) extensions of credit to government or governmental agencies or instrumentalities; . . . ." Subsection 7 of Section 1-301 of the same Bill provides: "(7) 'Credit' means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment." It is therefore the opinion of the Attorney General that your second question be answered in the negative, in that the provisions of H.B. 1001, 32nd Oklahoma Legislature, 1st Session (1969), are not applicable to the interest rate to be charged on lease-rental contracts on road machinery or equipment entered into by counties in computing the rate to be paid thereon by said counties.  (Robert D. McDonald) ** SEE: OPINION NO. 73-177 (1973) ** ** SEE: OPINION NO. 75-248 (1975) ** ** SEE: OPINION NO. 76-324 (1976) **